Name: Council Decision 2012/166/CFSP of 23Ã March 2012 in support of activities of the Organisation for the Prohibition of Chemical Weapons (OPCW) in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  defence;  international security;  Africa;  world organisations
 Date Published: 2012-03-24

 24.3.2012 EN Official Journal of the European Union L 87/49 COUNCIL DECISION 2012/166/CFSP of 23 March 2012 in support of activities of the Organisation for the Prohibition of Chemical Weapons (OPCW) in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 26(2), Whereas: (1) On 12 December 2003, the European Council adopted the EU Strategy against Proliferation of Weapons of Mass Destruction (hereinafter the EU Strategy), Chapter III of which contains a list of measures to combat such proliferation. (2) The EU Strategy underlines the crucial role of the Chemical Weapons Convention (hereinafter the CWC) and of the OPCW in creating a world free of chemical weapons. As part of the EU Strategy, the Union has committed itself to working towards universal adherence to key disarmament and non-proliferation treaties and agreements, including the CWC. The objectives of the EU Strategy are complementary to the objectives pursued by the OPCW, in the context of the latters responsibility for the implementation of the CWC. (3) On 22 November 2004, the Council adopted Joint Action 2004/797/CFSP on support for OPCW activities in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (1), followed on its expiry by Joint Action 2005/913/CFSP (2), which in turn was followed by Joint Action 2007/185/CFSP (3). Joint Action 2007/185/CFSP was followed by Decision 2009/569/CFSP (4), which expired on 3 December 2011. (4) The continuation of such intensive and targeted assistance from the Union to the OPCW is necessary in the context of the active implementation of Chapter III of the EU Strategy. There is a need for further activities promoting the full implementation of the CWC as well as activities enhancing the preparedness of States Parties to the CWC (hereinafter States Parties) to prevent and respond to attacks involving toxic chemicals, international cooperation in the field of chemical activities, and the ability of the OPCW to adapt to developments in the field of science and technology. Measures related to the universalisation of the CWC should continue and be adapted to and targeted at the declining number of States not Parties to the CWC, HAS ADOPTED THIS DECISION: Article 1 1. For the purpose of giving immediate and practical application to some elements of the EU Strategy, the Union shall support activities of the OPCW, with the following objectives:  to enhance the capacities of States Parties in fulfilling their obligations under the CWC,  to enhance the preparedness of States Parties to prevent and respond to attacks involving toxic chemicals,  to enhance international cooperation in the field of chemical activities,  to support the ability of the OPCW to adapt to developments in the field of science and technology,  to promote universality by encouraging States not Parties to join the CWC. 2. In this context, the Union-supported activities of the projects of the OPCW, which are in compliance with the measures of the EU Strategy, shall be the following: Project I: National Implementation, Verification and Universality Activities:  Bilateral technical assistance visits  Training courses for customs officials on the technical aspects of the CWCs transfers regime  Grants to national authorities  E-learning tool for national authorities/associated stakeholders  Outreach to States not Party to the CWC  Investigation of alleged use exercises Project II: International Cooperation Activities:  Analytical skills development course  Industry Outreach  CWC and Chemical Process Safety Workshop Project III: Visits by representatives of the Executive Council of the OPCW and observers to chemical weapons destruction facilities (CWDFs) Activity:  Visits to CWDFs Project IV: Science and Technology Activities:  Scientific Advisory Board (SAB) working group meetings  Co-funding of an OPCW-International Union of Pure and Applied Chemistry (IUPAC) International Science and Technology Workshop Project V: Preparedness of States Parties to prevent and respond to attacks involving chemicals Activities:  Regional Workshops  Article X of the CWC and issues of regional cooperation in the area of assistance and emergency response  Table Top Exercises (TTEs) and exercise module  OPCW as a platform for enhancing security at chemical plants Project VI: Africa Programme Activities:  Bilateral technical assistance visits  Training courses for customs officials on the technical aspects of the CWCs transfers regime  Industry Outreach  CWC and Chemical Process Safety Workshop  Analytical skills development course  Regional workshop  Article X of the CWC and issues of regional cooperation in the area of assistance and emergency response  Regional long-term capacity building project in the assistance and protection field A detailed description of the Union supported activities of the OPCW referred to above is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (HR) shall be responsible for the implementation of this Decision. 2. Technical implementation of the projects referred to in Article 1(2) shall be carried out by the Technical Secretariat of the OPCW (hereinafter the Technical Secretariat). It shall perform this task under the responsibility and the control of the HR. For this purpose, the HR shall enter into the necessary arrangements with the Technical Secretariat. Article 3 1. The financial reference amount for the implementation of the projects referred to in Article 1(2) shall be EUR 2 140 000. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with the Technical Secretariat. The agreement shall stipulate that the Technical Secretariat is to ensure visibility of the Union contribution, commensurate with its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after 23 March 2012. It shall inform the Council of any difficulties in that process and of the date of conclusion of the agreement. Article 4 The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by the Technical Secretariat. The HR reports shall form the basis for the evaluation carried out by the Council. The Commission shall provide information on the financial aspects of the projects referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the day of its adoption. 2. This Decision shall expire 24 months after the date of the conclusion of the financing agreement referred to in Article 3(3). However, it shall expire six months after its entry into force if that financing agreement has not been concluded by that time. Done at Brussels, 23 March 2012. For the Council The President C. ASHTON (1) OJ L 349, 25.11.2004, p. 63. (2) OJ L 331, 17.12.2005, p. 34. (3) OJ L 85, 27.3.2007, p. 10. (4) OJ L 197, 29.7.2009, p. 96. ANNEX Union support for OPCW activities in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction Project I: National Implementation, Verification and Universality Objective: To enhance the capacity of States Parties in fulfilling their obligations under the CWC and to encourage States not Party to the CWC to better understand the benefits of joining the CWC and in getting more involved in OPCW activities. Purposes:  Purpose 1  States Parties make progress towards:  fulfilling national implementation requirements under Article VII of the CWC,  complying with their declarations and inspection declarations requirements under Article VI of the CWC,  running more efficiently their national authorities,  facilitating the basic training of national authorities,  being prepared for investigations of alleged use under Articles IX and X of the CWC.  Purpose 2  States not Party to the CWC get more involved in OPCW activities and increase their understanding of the CWC and its benefits. Results:  Result 1  National authorities have enhanced their capacity to draft national implementing legislation and are in a position to submit legislation for adoption.  Customs officials have enhanced their capacity to identify chemicals relevant to the CWC and to submit accurate transfers of scheduled chemicals data to national authorities.  National authorities have enhanced their capacity to communicate with and deliver documentation and declarations to OPCW.  National authorities personnel have enhanced their capacity to understand and implement the basic principles of the CWC and make more cost effective use of face-to-face training opportunities.  States Parties have a better knowledge of investigations of alleged use and challenge inspections, as fundamental tools at their disposal to provide assistance and/or to clarify possible non-compliance with the CWC.  States Parties receive assurances on the readiness of the Technical Secretariat to conduct investigations of alleged use and challenge inspections.  Result 2  States not Party to the CWC are more involved in OPCW activities and have obtained a better understanding of the benefits of joining the CWC. Activities: Bilateral technical assistance visits: Support to States Parties will be provided through technical assistance visits that will be designed on a case-by-case basis and conducted to provide focused assistance to meet the requirements of the requests made by the States Parties. The nature of this support will include sensitisation and outreach efforts through national awareness workshops, specialised training courses, assistance for drafting national implementing legislation and related measures, and Article VI of the CWC industry-related topics. Depending on their objective, these visits will entail coordinated work involving, as appropriate, the Technical Secretariats Implementation Support Branch, the Office of the Legal Adviser, the Declarations Branch and the Industry Verification Branch. Training of customs officials on the technical aspects of the CWCs transfers regime: Support to customs officials has been provided under Joint Action 2005/913/CFSP, Joint Action 2007/185/CFSP and Decision 2009/569/CFSP. On the basis of experience gained, outreach to customs officials through training courses will be undertaken with a view to improving the collection and transmission of data on imports and exports of scheduled chemicals to national authorities. Regional and sub-regional training courses undertaken will offer practical hands-on demonstrations and exercises. One regional course will be held in the Latin American and Caribbean region and one sub-regional course will be held in the Asian region. The courses will be carried out by the Technical Secretariats Implementation Support Branch with the technical expertise from the Declarations Branch. Grants to national authorities: National authorities in developing States Parties are often hindered in their ability to fully implement the obligations under the CWC by a lack of basic equipment (desktop computers, printers, software, copiers etc). By providing basic office equipment to national authorities, they have the opportunity to develop a higher degree of efficiency and professionalism in their efforts to implement the CWC. The availability of such equipment will also be used as an incentive to national authorities to engage more actively in their efforts to implement the CWC, particularly if the making available of such equipment is made contingent upon achieving certain predefined targets. Such targets will be defined on a case-by-case basis and in consultation with the States Parties concerned. E-learning tool for national authorities/associated stakeholders: In order to maximise face to face training opportunities, the basic and generic elements of OPCW national authority training will be made available to States Parties in an electronic format, and translated in all OPCW official languages (Arabic, Chinese, English, French, Spanish, and Russian). Accordingly, five e-learning modules, based on existing materials within the Technical Secretariat, will be developed using the services of a commercial provider. The presentations currently being used that would be converted to e-learning tools are the following:  an overview of the CWC,  an introduction to the OPCW,  the CWC article by article,  the CWC  schedules 1, 2 and 3,  the effective running of a national authority. Outreach to States not Party to the CWC: Representatives of States not Party to the CWC who are in a position to influence national actions relating to accession/ratification and those directly involved in issues of relevance to the CWC will be sponsored to attend different programmes organised by the International Cooperation and Assistance Division (ICA). These programmes will include regional workshops for national authorities of States Parties and regional workshops for customs authorities. Where necessary, staff members from the External Relations Division of the Technical Secretariat will also be sponsored to attend these meetings in order to undertake necessary contacts and interaction with the sponsored participants from the States not Party to the CWC. In addition, and as may be necessary, tailor-made visits and arrangements involving States not Party to the CWC are also envisaged within this scheme of support to States not Party to the CWC. Investigation of alleged use exercises: Since entry into force of the CWC, the Technical Secretariat, often in cooperation with States Parties, has conducted a number of exercises related to Articles IX and X of the CWC, including both investigations of alleged use (IAU) and challenge inspections (CI). Although many lessons learned in relation to CI exercises apply to IAU, and vice-versa, a comprehensive review has never been undertaken. In such a comprehensive review, previous lessons learned and evaluation reports from IAU and CI exercises (both table-top and field) will be analysed, and a workshop will be held to bring together experts involved in such exercises in order to share best practice, and to inform future exercises, especially in relation to investigations of alleged use. Project II: International Cooperation Objectives:  To enhance the economic and technological development through international cooperation in the field of chemistry for activities whose purposes are not prohibited under the CWC.  To promote the OPCW mission and CWC objectives through stronger engagement of States Parties in international cooperation initiatives for the peaceful use of chemistry. Purposes:  Purpose 1  To enhance capacity of the publicly funded laboratories in States Parties with developing economies or economies in transition to implement the CWC in the field of peaceful uses of chemistry.  Purpose 2  To assist States Parties with developing economies or economies in transition in enhancing chemical safety management approaches in chemical industry enterprises of small and medium size. Results:  Result 1  Enhanced level of technical competence in publicly funded laboratories in States Parties with developing economies or economies in transition to analyse chemicals related to national implementation of the CWC and in the peaceful application of chemistry using modern analytical methods especially gas chromatography (GC) and gas chromatography/mass spectrometry (GC-MS).  Result 2  Upgraded levels of competence and understanding by the personnel of small and medium enterprises, representatives of industry associations and the national authorities/ governmental institutions of States Parties whose economies are developing or in transition regarding process safety management practices. Activities: Analytical skills development course: The course will take place over two weeks, during which participants will receive theoretical training and hands-on experience in GC and GC-MS. Topics covered will include: hardware; system validation and optimisation; troubleshooting; preparation of environmental samples; and GC/GC-MS analyses of such samples for chemicals related to the CWC. Participants will also receive intensive hands-on training in the preparation of different sample matrices to be analysed by GC with element-selective detectors and by GC-MS in electron impact and chemical-ionisation modes. Finally, participants will be introduced to a range of extraction, clean-up, and derivatisation procedures. The course will be implemented with the support of Verifin, renowned institution selected through a transparent tender process, with which OPCW has entered into a five-year agreement. Industry Outreach  CWC and Chemical Process Safety Workshop: This workshop will be conducted over two-and-a-half days. It will cover, inter alia, safety and security issues in chemical industry; chemical management strategies; chemical-process safety management; industry best practices; and an introduction to Responsible Care ®. An overview of the CWC and of international cooperation programmes will also be presented at the opening session. One regional seminar will be held in the Latin American and Caribbean region and if needed, translation into Spanish will be provided. Project III: Visits by representatives of the Executive Council of the OPCW and observers to CWDFs Objective: To advance and ensure the elimination of chemical weapons stockpiles and production facilities subject to the verification measures provided for in the CWC. Purposes:  Purpose 1  States Parties are able to monitor progress made towards achieving complete destruction of chemical weapons stockpiles and can identify and address problems to achieve destruction at an early stage.  Purpose 2  States Parties are more confident that tangible and concrete steps are undertaken for the complete destruction of chemical weapons stockpiles by possessors. Results:  Result 1  States Parties have enhanced understanding of the problems and technical difficulties related to the destruction of chemical weapons.  Result 2  States Parties have enhanced confidence that tangible and concrete steps are undertaken for the complete destruction of chemical weapons stockpiles. Activity: Visits to CWDFs: To date, five visits have taken place  three in the United States of America at the CWDFs located at Anniston, Alabama (October 2007); Pueblo, Colorado, and Umatilla, Oregon (May/June 2009), and Tooele and Pueblo (February-March 2011) and two visits in the Russian Federation at Shchuchye, in the Kurgansk region (September 2008) and Pochep, Bryanskaya Oblast (September 2010). The visits conducted so far have proved to be valuable as a means of addressing questions or concerns about a possessor State Partys programme for fulfilling its obligations on the destruction of its chemical weapons within the approved extended deadline. If the final extended destruction deadline will not be met, it is expected that, following a new Conference of States Parties decision, the States Parties concerned will further continue to host such visits to their operational CWDFs and to facilities currently under construction till the destruction has been completed. Project IV: Science and Technology Objective: To enable the Director-General of the OPCW to provide advice and make recommendations to the Conference of States Parties, the Executive Council of the OPCW or the States Parties on areas of science and technology relevant to the CWC. Purposes:  Purpose of the Meetings of the SAB temporary working groups: To enable the Director-General to render special advice to the OPCW policymaking organs and to the States Parties in the areas of science and technology relevant to the CWC.  Purpose of the OPCW/IUPAC International Science and Technology Workshop: To assist the SAB in the preparation of the drafting of its report to the Third Review Conference. Results:  Result 1  Advice and recommendations on areas of science and technology relevant to the CWC produced by the SAB and received by States Parties.  Result 2  States Parties updated and better informed on areas of science and technology relevant to the CWC.  Result 3  States Parties assisted in assessing the potential impact of advances of science and technology on the implementation of the CWC. Activities: SAB working group meetings: Two meetings of the temporary working group on the convergence of chemistry and biology and two meetings of a temporary working group on education and outreach will be held in 2012-13. The objective of the temporary working group on the convergence of chemistry and biology is to further explore the convergence of chemistry and biology, and its potential implications for the CWC, as recommended by the SAB at its Sixteenth Session. The temporary working group will assess these implications and will make recommendations to the SAB. The assessment and recommendations of the temporary working group will be used by the SAB in its report to the Third Review Conference. The objective of the meetings of the temporary working group on education and outreach, that is to be established, will focus on how to reach out to the scientific community and how to develop and enhance the relationship between the OPCW and the scientific community. Co-funding of OPCW-IUPAC International Science and Technology Workshop: The objective of the workshop is to review trends and advances in chemistry, chemical engineering, the life sciences and related disciplines with a view to assessing how they affect the implementation of the CWC. The report to be produced by the workshop will assist the SAB in the preparation of its own report containing its assessment of the impact of developments in science and technology on the operation of the CWC. This report will be provided, as a contribution of the Director-General, to the Third Review Conference of the CWC to be held in 2013. The OPCW-IUPAC International Science and Technology Workshop will provide valuable input for the preparation of the report of the SAB in view of the Third Review Conference. Project V: Preparedness of States Parties to prevent and respond to attacks involving chemicals Objective: Contribute to developing the capacity of States Parties in the prevention of, preparedness for and response to a terrorist attack using chemical weapons and to improve their response to requests for assistance in the event of the use or threat of use of chemicals. Purposes:  Purposes of the regional workshops:  Purpose 1  Enhance States Parties awareness of the importance of submitting timely and full declarations on national programmes related to protective purposes.  Purpose 2  Increase States Parties contribution to the preparedness of OPCW to respond to requests for assistance.  Purpose 3  Encourage States Parties in the regions or sub-regions to foster the creation of regional networks to improve their coordinated response to a chemical weapons emergency.  Purposes of TTEs and exercise module:  Purpose 1  Exercise and evaluate the national prevention of, preparedness for and response to a terrorist attack using chemical weapons and to increase awareness of further steps to be taken to enhance the level of preparedness.  Purpose 2  Exercise and evaluate the coordination of the international community in the prevention and response to a terrorist attack using chemical weapons. Identify potential gaps in the support provided by OPCW and other international organisations to States Parties for their preparedness for terrorist attacks using chemical weapons.  Purposes of OPCW as a platform for enhancing security at chemical plants:  Purpose 1  Supporting governments and chemical industry associations of beneficiary States Parties in raising awareness on chemical security and improving it by adopting best practices.  Purpose 2  Increasing chemical security in the beneficiary States Parties engaged in the process by fostering cooperation among all stakeholders including national authorities, the chemical industry, chemical industry associations, the science community and NGOs.  Purpose 3  Keeping States Parties fully abreast of new developments in the sphere of chemical security and chemical safety best practices. Results:  Results of regional workshops:  Result 1  States Parties are aware of the importance of submitting timely and full declarations on national programmes related to protective purposes.  Result 2  States Parties are better positioned to make offers of assistance to the OPCW in response to a request of assistance.  Result 3  Increased awareness of States Parties, whose economies are developing or in transition, regarding the need to promote cooperation in relation to chemical weapons emergencies in case of an attack.  Results of TTE and exercises modules:  Result 1  Development of a module for the preparation and conduct of TTEs that is flexible and can be adapted to the varying circumstances in different States Parties.  Result 2  Enhancing preparedness for prevention of and response to terrorist attacks using chemical weapons identified by the State Party hosting the TTE.  Result 3  Improving preparedness for prevention of and response to terrorist attacks using chemical weapons drawn by other States Parties participating in the TTE.  Result 4  Increasing participating organisations understanding of areas where improved coordination can reduce gaps and where new activities can be initiated.  Results of OPCW as a platform for enhancing security at chemical plants:  Result 1  Increased awareness of beneficiaries of requirements and best practices in chemical security.  Result 2  Dissemination of best practices in chemical security among beneficiary States Parties, their industry associations and other stakeholders.  Result 3  Concept paper for possible follow-up measures involving national authorities, scientists, laboratory managers, and chemical industry on best practices in chemical security with support of training materials.  Result 4  Publications on chemical security for national authorities, chemical industry/laboratory managers, and on best practices in chemical security and chemical safety. Activities: Regional Workshops  Article X of the CWC and issues of regional cooperation in the area of assistance and emergency response: The Regional Workshops are intended to foster discussion and analysis of several assistance and protection-related issues with special focus on areas such as rights and obligations of States Parties under Article X of the CWC, submissions of declarations of protective programmes, the importance of States Parties offers of assistance, analysis of CWCs Article X weaknesses and difficulties, and an overview of assistance and protection activities in the region. States Parties will make presentations in order to share experiences and lessons learnt. Two short-term regional workshops will be held in the Asian and the Latin American and Caribbean regions and will be organised by the Assistance and Protection Branch. TTE and exercise module: This activity aims at developing the capabilities of the States Parties in prevention of, preparedness for and response to a terrorist attack using chemical weapons. An attack at chemical plant, installation or transport with a release of toxic chemicals will be the basic scenario of the exercises. The specifics of the scenario to be used during the TTE will be adapted to the circumstances and needs of the State Party hosting the TTE. This will include an inventory of national responsibilities and review of existing procedures and a walk-through talk-through exercise of the selected exercise facility/installation at the national level prior to the conduct of the TTE with regional and international participation. The exercise will examine cross government decision-making, information exchange and provision of assistance between relevant national and international organisations. Two TTEs will be conducted in two different regions. A detailed module for the preparation and conduct of TTEs on attacks with toxic chemicals involving national, regional international entities will also be developed. The activity will be organised and coordinated by the Office of Special Projects. OPCW as a platform for enhancing security at chemical plants: In the first phase of the activity, an analysis will be developed on the possible roles and functions of the OPCW and its synergies with the interested parties in the field of chemical security. An event to discuss and disseminate best practices in chemical safety and security will take place. The event is intended to foster the discussion and analysis of practical issues and experiences related to the enhancement of security at chemical facilities. The experience of other international partners in promoting chemical security, and more broadly speaking to help States to enhance their capacity with regard to prevention and preparedness for threats related to weapons of mass destruction and related materials, will be made available to the beneficiaries. The event will also identify opportunities and requirements for follow-up measures to further the process of enhancing chemical security, and for developing the OPCW as a platform for exchanges on this matter. A result of the project will be a series of practical proposals for how the OPCW can be further developed as a platform for cooperation and coordination in the area of chemical security. The activity will be organised and coordinated by the Office of Special Projects. Project VI: Africa Programme Objective: To enhance the capacity of African States Parties in fulfilling their obligations under the CWC. Purposes: Purpose 1  African States Parties make progress towards:  fulfilling national implementation requirements under Article VII of the CWC,  complying with their declarations and inspection declarations requirements under Article VI of the CWC. Purpose 2  Enhancing the capacity of publicly funded laboratories in African States Parties whose economies are developing or in transition to implement the CWC in the field of peaceful uses of chemistry.  Enhancing chemical safety management approaches in chemical industry enterprises of small and medium size in African States Parties whose economies are developing or in transition. Purpose 3  Enhance African States Parties awareness of the importance of submitting timely and full declarations on national programmes related to protective purposes.  Increase African States Parties contribution to the preparedness of OPCW to respond to requests for assistance.  Encourage African States Parties to foster the creation of regional networks in the African regions or sub-regions to improve their coordinated response to a chemical weapons emergency.  Encourage African States Parties to establish coordination and cooperation between the sub-regions in the chemical emergency response. Results:  Result 1 National authorities in African States Parties have enhanced their capacity to draft national implementing legislation and are in a position to submit legislation for adoption.  Customs officials in African States Parties have enhanced their capacity to identify chemicals relevant to the CWC and to submit accurate transfers of scheduled chemicals data to national authorities.  Result 2  Publicly funded laboratories in African States Parties have enhanced level of technical competence to analyse chemicals related to national implementation of the CWC and in the peaceful application of chemistry using modern analytical methods especially GC and GC-MS.  Personnel of small and medium enterprises, representatives of industry associations and the national authorities/governmental institutions of African States Parties have upgraded levels of competence and understanding regarding process safety management practices.  Result 3  African States Parties are aware of the importance of submitting timely and full declarations on national programmes related to protective purposes.  African States Parties are better positioned to make offers of assistance to the OPCW in response to a request of assistance.  Increased awareness of African States Parties, whose economies are developing or in transition, regarding the need to promote cooperation in relation to chemical weapons emergencies in case of an attack.  A team of instructors from African States Parties that can support the chemical emergency response plan by training their first responders. Activities: Bilateral technical assistance visits: Support to African States Parties will be provided through technical assistance visits that will be designed on a case-by-case basis and conducted to provide focused assistance to meet the requirements of the requests made by the African States Parties. The nature of this support will include sensitisation and outreach efforts through national awareness workshops, specialised training courses, assistance for drafting national implementing legislation and related measures, and CWCs Article VI industry-related topics. Depending on their objective, these visits will entail coordinated work involving, as appropriate, the Technical Secretariats Implementation Support Branch, the Office of the Legal Adviser, the Declarations Branch and the Industry Verification Branch. Training of customs officials on the technical aspects of the CWCs transfers regime: Support to customs officials has been provided under Joint Action 2005/913/CFSP, Joint Action 2007/185/CFSP and Decision 2009/569/CFSP. On the basis of experience gained, outreach to customs officials through training courses will be undertaken with a view to improving the collection and transmission of data on imports and exports of scheduled chemicals to national authorities. The sub-regional training courses undertaken in African States Parties will offer practical hands-on demonstrations and exercises. These courses will be carried out by the Implementation Support Branch with the technical expertise from the Declarations Branch. Industry Outreach  CWC and Chemical Process Safety Workshop: This workshop will be conducted over two-and-a-half days. It will cover, inter alia, safety and security issues in chemical industry; chemical management strategies; chemical-process safety management; industry best practices; and an introduction to Responsible Care ®. An overview of the CWC and of international cooperation programmes will also be presented at the opening session. Translation into French will be provided. Analytical skills development course: The course takes place over two weeks, during which participants from African States Parties will receive theoretical training and hands-on experience in GC and GC-MS. Topics covered include: hardware; system validation and optimisation; troubleshooting; preparation of environmental samples; and GC/GC-MS analyses of such samples for chemicals related to the CWC. Participants will also receive intensive hands-on training in the preparation of different sample matrices to be analysed by GC with element-selective detectors and by GC-MS in electron impact and chemical-ionisation modes. Finally, participants will be introduced to a range of extraction, clean-up, and derivatisation procedures. The course will be implemented with the support of Verifin, renowned institutions selected through a transparent tender process, with which OPCW has entered into a five-year agreement. The course will be conducted in English. Regional Workshop  Article X of the CWC and issues of regional cooperation in the area of assistance and emergency response: The regional workshop for African States Parties is intended to foster discussion and analysis of several assistance and protection-related issues with special focus on areas such as rights and obligation of States Parties under Article X of the CWC, submissions of declarations of protective programmes, the importance of the States Parties offers of assistance, analysis of CWCs Article X weaknesses and difficulties, and an overview of assistance and protection activities in the region. States Parties will make presentations in order to share experiences and lessons learnt. The activity will be organised by the Assistance and Protection Branch. Regional long-term capacity building project in assistance and protection field: The main objective of this activity will be to develop a national/regional emergency response system against chemical weapons, train instructors of first responders and specialists involved in this field and help them to establish their national/regional response team. This response team will be a part of a regional network that can respond to an emergency scenario. One long-term capacity building project for African State Parties in the Southern or Central African sub-regions will be implemented (for Central Africa in French; for Southern Africa in English).